DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 12/21/2021.
Claims 9-19 are non-elected.
Claims 1-8 are elected without traverse.
Claims 1-8 are pending in this action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin (US 2016/0114172 A1) in view of Badawi (US 2013/0172829 A1) (both cited previously).
Re. claim 1, Loudin teaches a device configured to be located underneath an eyelid and worn by a user for treating dry eye (abstract), the device comprising: 

a plurality of stimulation electrodes proximal to the first surface, wherein the plurality of stimulation electrodes is configured to stimulate the sclera and/or conjunctival surfaces of the eye (paragraph 0042 – electrode signals are delivered to electrode contacts to the cornea/conjunctiva 408; figure 4); 
an energy storage element coupled to the plurality of stimulation electrodes to supply power to the plurality of stimulation electrodes; and a processor configured to control a supply of energy from the energy storage element to the plurality of stimulation electrodes to stimulate the sclera and/or conjunctival surfaces of the eye (figure 4, power receiver 403 sends electric signal Ein to signal conditioning unit 405 to modify the signal Eout for delivery).
Loudin does not teach the first surface configured to face a portion of a sclera of the eye and to be in contact with a surface of the eye; a second surface configured to be in contact with an eyelid, but discloses in paragraph 0063 – “The next replacement of the implant may be put in yet another position near the old insertion site but still hidden behind the lower eyelid to avoid cosmetic impact”. Badawi discloses a device configured to be located underneath an eyelid and worn by a user for treating dry eye (abstract), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Loudin to incorporate the technique of Badawi by trying different placement locations of the eye in order to achieve a desired result. 

Re. claims 4-6, Badawi further teaches a device configured to be located underneath an eyelid and worn by a user for treating dry eye (abstract) comprising a plurality of heating elements proximal to 

Re. claim 7, Loudin further teaches the device further comprising an antenna configured to transfer energy to the energy storage element, wherein the antenna is configured to wirelessly receive power from an external device for charging the energy storage element (figure 4, external element 401 charges wireless energy to the power receiver 403 of stimulator chip 406).  

Re. claim 8, Loudin further teaches wherein controlling a supply of energy from the energy storage element to the plurality of stimulation electrodes comprises applying a chirp signal to at least some of the plurality of stimulation electrodes (paragraph 0050 – stimulator may be configured to vary the frequency and/or pulse width of the waveform over time).


Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Loudin (US 2016/0114172 A1) in view of Badawi (US 2013/0172829 A1) as applied to claims 1, 4-8 in further view of Ackermann (US 2012/0130398 A1) (cited previously).
Re. claim 2, Loudin teaches all of the elements of the claimed invention as stated above, but does not teach the pair of electrodes configured to: measure a tear impedance to generate a first measurement; and determine whether to apply power and a level of power to the stimulation electrodes based on the first measurement.
Ackermann teaches a device configured to be located underneath an eyelid and worn by a user for treating dry eye (abstract) comprising a pair of electrodes configured to: measure a tear impedance to generate a first measurement; and determine whether to apply power and a level of power to the stimulation electrodes based on the first measurement (paragraph 0164 – surface impedance to detect wetness is used to provide information of tear production and modulates the stimulation output in response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry-eye treatment device of Loudin to try the known technique of using tear impedance, as taught by Ackermann in order to detect instances of dry eyes for stimulation therapy.

Re. claim 3, Loudin teaches all of the elements of the claimed invention as stated above, but does not teach the plurality of stimulation electrodes comprises three or more electrodes, wherein the processor is further configured to selectively control a supply of energy from the energy storage element to different sets of the stimulation electrodes at different times to generate a pattern of stimulation.
Ackermann teaches the device wherein the plurality of stimulation electrodes comprises three or more electrodes, wherein the processor is further configured to selectively control a supply of energy from the energy storage element to different sets of the stimulation electrodes at different times to generate a pattern of stimulation (paragraph 0104 – one or more anatomical targets may be stimulated by different combinations of electrodes to produce tears; paragraphs 0157, 0167 – stimulation may be delivered in a pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry-eye treatment device of Loudin to try the known technique of patterned stimulation for different electrode sets as taught by Ackermann in order to stimulate different/required targets for lacrimation or vasodilation as needed to treat dry eye.

Response to Arguments
Applicant’s arguments, with respect to objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the reference as taught by Loudin discloses an implantable device, the paragraph 0063 describes the location of the device can be anywhere behind the eyelid and near the old insertion site, while the reference as taught by Badawi discloses the known technique of dry-eye treating stimulators inserted below the eyelid contacting the sclera, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Loudin to incorporate the technique of Badawi by trying different placement locations of the eye in order to achieve a desired result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose dry-eye treatment devices located below the eyelid and on the surface of the sclera:
Roy (US 2014/0309554 A1).
Ackermann (US 2018/0064941 A1).
Pathak (US 2020/0206023 A1).
Kraft (US Patent 9,948,863 B2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792